This was an action on the case brought by thirteen native Hawail-ans against the owners of the British schooner “Enigma,” to recover damages for the defendant’s neglect to furnish the plaintiffs, who came from Hong Kong to Honolulu as passengers on board said vessel, with sufficient food and water and comfortable accommodations.
The court charged the jury that there was an implied contract, the plaintiffshaving been taken onboard as passengers; that the-bargains and acts of the agent of a ship are binding on the owner, as is also the act of the master in taking passengers on board; that the owner is presumed to know the law, that passengers are entitled not only to provisions, but ship room, comforts, kindness, &c., and that a person supplying provisions was responsible for their quality and all damage that might result from their use.
Verdict for plaintiffs in the sum of two thousand dollars.